ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas S. McDonald on April 18, 2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A front panel for a burner of a turbomachine, the turbomachine defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction extending around the axial direction, the front panel comprising:
a frame comprising an outer portion extending along the circumferential direction from a first side portion to a second side portion, an inner portion spaced apart from the outer portion along the radial direction by the first side portion and the second side portion, the inner portion extending along the circumferential direction from the first side portion to the second side portion;
a rim extending around a central aperture within the frame, the rim extending from the frame along the axial direction and configured to join with a downstream end of the burner;
a seal segment connected to and extending along the inner portion of the frame; and
a plurality of dampers arranged on the inner portion of the frame radially inward of the seal segment;
wherein the frame, the rim, the plurality of dampers, and the seal segment are all integrally formed as a single unitary body, wherein each damper of the plurality of dampers defines a first internal volume and includes a first inlet defined in the frame and in fluid communication with the first internal volume, and wherein the seal segment defines a second internal volume and includes a second inlet defined in the frame and in fluid communication with the second internal volume.

6.	(Currently Amended) The front panel of claim 1, wherein the seal segment comprises a plurality of slits extending along the axial direction, each slit of the plurality of slits spaced apart from one another along the circumferential direction, wherein each slit of the plurality of slits extends to an axial endpoint, and wherein a cooling hole is defined through the seal segment at the axial endpoint.

9.	(Currently Amended) A turbomachine defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction extending around the axial direction, the turbomachine comprising:
a compressor;
a turbine;
a combustor disposed downstream from the compressor and upstream from the turbine; and
a burner disposed downstream from the compressor and upstream from the turbine, the burner connected to a front panel, the front panel comprising:
a frame comprising an outer portion extending along the circumferential direction from a first side portion to a second side portion, an inner portion spaced apart from the outer portion along the radial direction by the first side portion and the second side portion, the inner portion extending along the circumferential direction from the first side portion to the second side portion;
a rim extending around a central aperture within the frame, the rim extending from the frame along the axial direction and configured to join with a downstream end of the burner;
a seal segment connected to and extending along the inner portion of the frame; and
a plurality of dampers arranged on the inner portion of the frame radially inward of the seal segment;
wherein the frame, the rim, the plurality of dampers, and the seal segment are all integrally formed as a single unitary body, wherein each damper of the plurality of dampers defines a first internal volume and includes a first inlet defined in the frame and in fluid communication with the first internal volume, and wherein the seal segment defines a second internal volume and includes a second inlet defined in the frame and in fluid communication with the second internal volume.

14.	(Currently Amended) The turbomachine of claim 9, wherein the seal segment comprises a plurality of slits extending along the axial direction, each slit of the plurality of slits spaced apart from one another along the circumferential direction.

23.	(Currently Amended) The front panel of claim 1, wherein the seal segment comprises a U-shaped hook portion extending from a closed end of the seal segment, the closed end partially defining the second internal volume of the seal segment.

24.	(Currently Amended) The front panel of claim 23, wherein the seal segment comprises a plurality of slits defined in the U-shaped hook portion and extending along the axial direction, each slit of the plurality of slits spaced apart from one another along the circumferential direction.

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-19, and 23-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741